Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1936
                       Lower Tribunal No. 20-16050
                          ________________


            R.J. Reynolds Tobacco Company, et al.,
                                 Appellants,

                                     vs.

                       Elvira Paula Moore, etc.,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Valerie R. Manno Schurr, Judge.

      Shook, Hardy & Bacon, L.L.P., Frank Cruz-Alvarez and J. Daniel
Gardner; King & Spalding, LLP, and Scott M. Edson (Washington, D.C.),
for appellants.

      The Alvarez Law Firm, Phillip E. Holden, Alex Alvarez, and Michael
A. Alvarez, for appellee.

Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.